          Case 1:20-cv-01917-AJN Document 14 Filed 05/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
ALEX MAKAROUNIS                        :
                                       :
                                       :
                Plaintiff,             :              CASE NO.: 1:20-cv-01917-AJN
                                       :
      -against-                        :
                                       :
                                       :
TIVO CORPORATION, DAVID SHULL, :       :
JAMES E. MEYER, RAGHAVENDRA RAU, :
: LAURA J. DURR, ALAN L. EARHART, :    :
EDDY W. HARTENSTEIN, DAN :             :
MOLONEY, GLENN W. WELLING, and :       :
LORIA B. YEADON,                       :


               Defendants.
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

 Dated: May 26, 2020                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
